Exhibit 13.0 Annual Report to Stockholders Table of Contents Page Letters to Our Stockholders 1 Selected Consolidated Financial and Other Data 3 Management's Discussion and Analysis of Financial Condition and Results of Operations 5 Management’s Report on Internal Control Over Financial Reporting 27 Report of Independent Registered Public Accounting Firm 28 Consolidated Statements of Financial Condition 29 Consolidated Statements of Income 30 Consolidated Statements of Changes in Stockholders’ Equity 31 Consolidated Statements of Cash Flows 32 Notes to Consolidated Financial Statements 34 Directors and Officers 67 Investor and Corporate Information 68 Office Locations 69 Naugatuck Valley Financial Corporation Naugatuck Valley Financial Corporation, headquartered in Naugatuck, Connecticut, is the holding company for Naugatuck Valley Savings and Loan.A majority of the outstanding shares of Naugatuck Valley Financial’s common stock is owned by Naugatuck Valley Mutual Holding Company, the mutual holding company for Naugatuck Valley Savings.Naugatuck Valley Savings operates as a community-oriented financial institution, dedicated to serving the financial service needs of consumers and businesses with a variety of deposit and loan products from its ten full-service banking offices in the Greater Naugatuck Valley Region of southwestern Connecticut. Dear Stockholders, In the face of significant global economic challenges we are pleased to report continued strong core results for Naugatuck Valley Financial Corporation in Throughout the world decreasing asset values caused by the subprime mortgage crisis and the resulting reduction in economic activity has negatively affected the operating results and capital strength of many formerly highly regarded corporations. The list of corporations affected include, but also go well beyond, the financial services industry. As the economy expanded rapidly over the past decade, our adherence to conservative banking standards has allowed us to maintain strong asset quality and grow core earnings. This has enabled Naugatuck Valley Financial Corporation to remain well capitalized. In turn our capital strength has allowed us to withstand a write-down totaling $3.4 million in an investment in Fannie Mae without falling below well capitalized standards. During 2008 we grew assets by $73 million and loans increased $72 million. This increase in loans was funded by a $42 million increase in deposits combined with a $34 million increase in effectively priced borrowings. Operations in 2008 produced a net loss of $312,000 after the Fannie Mae write-down and related tax effects. However core earnings before the Fannie Mae write-down increased 37% to $2 million compared to $1.4 million in 2007. The progress we made in 2008 was a result of the support of our loyal customers and the efforts of our dedicated staff and Board. We opened a new branch office in 2008, taking advantage of a competitor’s branch closing in the Heritage Village section of Southbury, CT.We also increased customer convenience by making significant upgrades to our internet banking site, including new services that provide for online opening of deposit accounts and loan applications. I would like to recognize the contributions of Ronald D. Lengyel as he retires from the Board after 49 years of service to the Bank as President and CEO and Chairman of the Board. Ron’s vision and skills have been an important ingredient in the success of Naugatuck Valley Savings and Loan, and Naugatuck Valley Financial Corporation. We look forward to Ron’s continued contributions as a Director Emeritus. We fully expect economic challenges to continue in 2009 and beyond. However, we are extremely confident that our capital, asset quality and strategic plan will allow us to continue to face these challenges and take advantage of the opportunities that lie ahead. We value the continued support of our stockholders. Sincerely Yours, John C.
